Order
Per Curiam:
Wayne Foster Farms, Inc. (“Foster Farms”) appeals the judgment of the Circuit Court of Chariton County, Missouri, enforcing the settlement agreement between Foster Farms and Swan Lake Wildlife Association, Inc. (“Swan Lake”) that granted Swan Lake an easement over land owned by Foster Farms. Because a published opinion would serve no jurisprudential purpose, the parties have separately been provided a legal memorandum setting forth the basis for our ruling. Rule 84.16(b). The judgment is affirmed.